                          IN THE UNITED STATES DISTRI CT COURT
                      FOR THE EASTERN DI STRICT OF N ORTH CAROLINA
                                   SOUTHERN DIVISION
                                     No. 7: 19-cv-82-B O


LOVERN WASHINGTO                                 )
                                                 )
        P laintiff,                              )
                                                 )                         O RD E R
V.                                               )
                                                 )
AN DREW SAUL,                                    )
Commissioner of Soc ial Security,                )
                                                 )
        Defendant.                               )



        Thi s matter comes before the Court on defendant ' s motion to di smiss. [DE 10]. For the

reaso ns stated below, defendant' s motion is GRANTED.

                                            BACKGROUND

        Pl aintiff's appli cation fo r a period of di sabil ity and di sability insurance benefits under

Title II of the Social Security Act was denied by an admi nistrative law judge (ALJ) in November

20 17. The Appeals Co uncil denied review on June 22 , 20 18 , which meant plaintiff had sixty

days fro m the date of rece ipt to seek j udi cial review of the Commissioner' s decision. Plaintiff

timel y fi led a civil acti on seeking review on August 20 , 20 18. On December 13, 20 18, the Court

dismissed pl aintiff's comp laint without prej udi ce for fail ure to make timely service in

accordance with Rule 4(m) of the Federal Rules of Civil Procedure. P laintiff fil ed thi s action on

April 27, 20 19. Defendant moved to dismi ss the compl aint because it was fi led more than 60

days after the Appeals Council' s deni al. Pl ai nti ff responded by po inti ng to the previous lawsuit,

arguing the sixty-day dead line was met.
                                               DISCUSSION

        Under the Social Security Act, an action to rev iew the "fi nal decision of the

Comm issioner of Social Securi ty made after a hearing . .. must be commenced within sixty days

afte r the mailing to [the party bringing the action] of notice of such decision or within such

fu rther time as the Commi ssioner may allow. " 42 U.S.C. § 405(g) . This deadline is subject to

equi tab le toll ing and is not a jurisdicti onal limit. Hyatt v. Heckler, 807 F.2d 376, 378 (4th Cir.

1986). But eq uitabl e tolling is not appropri ate "where the claimant fail ed to exercise due

dili gence in preserving his legal ri ghts." Chao v. Virginia Dep't o/Transp., 29 1 F.3d 276, 283

(4th Cir. 2002) .

        While pl aintiff's firs t action met the fi ling deadline, it was ultimately di smissed fo r

fa ilure to make ti me ly service. Thi s action was fil ed after the sixty-day dead line, and therefore,

req uires equitabl e to lling to avoi d the time bar. Here, plai ntiff fa iled to act dili gently. Plaintiff

waited over fo ur months to fi le thi s suit after di smi ssal of the first one. Plai ntiff provides no

j ustification fo r th is delay and there is no indicati on plai ntiff requested an extension from the

Commissioner. Pro mptl y refiling the suit was within pl aintiffs contro l, and the Court sees no

reaso n why the deadline should be toll ed.

                                              CONCLUS ION

        Defend ant ' s motion to dismi ss [DE 1OJ is GRANTED . P laintiffs compl aint is

DISMISSED WITH PREJUDICE. The Clerk is DIRECTED to close the case.


SO ORDERED , thi s      _f/.- day of December, 20 19.

                                                   CHIEF UNITED STA TES DISTRICT JUDGE



                                                       2
